       Case: 1:14-cv-07415 Document #: 10 Filed: 08/23/21 Page 1 of 1 PageID #:20




                                  UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF ILLINOIS
                                      219 SOUTH DEARBORN STREET
                                         CHICAGO, ILLINOIS 60604
THOMAS G. BRUTON
      CLERK                                                                                      312-435-6860



                                               August 23, 2021
  Esmeralda Radek
  6646 W. Archer Ave
  Chicago, IL 60638
  06_emerald_90@hotmail.com

          In re: Esmeralda Radek v. Target Corporation
          Case No. 1-14-cv-07415

  Dear Esmeralda Radek:

          I have been contacted by Judge Andrea R. Wood, who presided over the above-referenced case.

           Judge Wood has informed me that it has been brought to her attention that while she presided over
  this case she or her spouse owned stock in Target Corporation. The case was dismissed without prejudice
  on June 18, 2015, prior to the defendant being served with summons and complaint. Judge Wood’s financial
  interest neither affected nor impacted her decisions in the case. However, the stock ownership would have
  required recusal under the Code of Conduct for United States Judges. Thus, Judge Wood directed that I
  notify the parties of the conflict.

          Advisory Opinion 71, from the Judicial Conference Codes of Conduct Committee, provides the
  following guidance for addressing grounds for disqualification that are not discovered until after a judge
  has participated in a case:

          [A] judge should disclose to the parties the facts bearing on disqualification as soon as
          those facts are learned, even though that may occur after entry of the decision. The parties
          may then determine what relief they may seek and a court (without the disqualified judge)
          will decide the legal consequence, if any, arising from the participation of the disqualified
          judge in the entered decision.

  Although Advisory Opinion 71 contemplated disqualification after a Court of Appeals oral argument, the
  Committee explained that “[s]imilar considerations would apply when a judgment was entered in a district
  court by a judge and it is later learned that the judge was disqualified.”

           With Advisory Opinion 71 in mind, you are invited to respond to Judge Wood’s disclosure of a
  conflict. Should you wish to respond, please submit your response on or before September 23, 2021. Any
  response will be considered by another judge of this court without the participation of Judge Wood.

                                                            Sincerely,


                                                            Clerk of the Court
